
	
		III
		109th CONGRESS
		2d Session
		S. RES. 527
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2006
			Mr. Lugar (for himself,
			 Mr. Biden, Mr.
			 Frist, Mr. Reid,
			 Mr. Coleman, Mr. Feingold, Mr.
			 Voinovich, Mr. Allen,
			 Mr. Alexander, Mr. Hagel, Mr.
			 Obama, Mrs. Dole,
			 Mr. Cornyn, Ms.
			 Collins, Mr. Chafee,
			 Mrs. Boxer, Mrs. Clinton, Mr.
			 Sarbanes, Mr. Brownback, and
			 Mr. Sununu) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning in the strongest terms the July
		  11, 2006, terrorist attacks in India and expressing sympathy and support for
		  the families of the deceased victims and wounded as well as steadfast support
		  to the Government of India as it seeks to reassure and protect the people of
		  India and to bring the perpetrators of this despicable act of terrorism to
		  justice.
	
	
		Whereas, on July 11, 2006, during evening rush hour, 7
			 major explosions occurred on commuter trains in the Indian financial capital of
			 Mumbai, killing as many as 200 and wounding more than 400 innocent
			 people;
		Whereas the Prime Minister of India, Manmohan Singh, has
			 urged calm in the country and vowed to take all possible measures to maintain
			 law and order and to defeat the forces of terrorism;
		Whereas the Mumbai attacks occurred shortly after a series
			 of grenade attacks took the lives of 8 innocent civilians and wounded 39 others
			 in tourist areas of Srinagar, the capital city of Indian Kashmir;
		Whereas the United States and India are both
			 multicultural, multireligious democracies that abhor terrorism in all its forms
			 and will continue to work steadfastly together to overcome terrorist ideology
			 and establish peace and security;
		Whereas the people of India have long faced, with bravery
			 and resolve, past acts of terrorism, including twin bombings at a train station
			 and a temple in the Hindu holy city of Varanasi that killed 20 people in March
			 2006, a series of bombings in New Delhi a day before the Hindu festival of
			 Diwali that resulted in the death of more than 60 people in October 2005, 2
			 simultaneous car bombings in Mumbai that killed 52 people in August 2003, a
			 bombing on a passenger train in Mumbai that killed 10 people in March 2003, an
			 attack on a Hindu temple in the state of Gujarat that left 33 people dead in
			 September 2002, an attack on India’s parliament in New Delhi in December 2001
			 that left 14 people dead and precipitated a 5-month military stand off with
			 neighboring Pakistan, a series of bombings that struck the Mumbai stock
			 exchange, killing 257 people and wounding more than 1,000 others, and countless
			 attacks in Indian Kashmir that have resulted in the deaths of tens of thousands
			 of people over the last 16 years;
		Whereas the terrorists responsible for these attacks seek
			 to disrupt the free, democratic, and pluralistic lifestyle enjoyed by the
			 people of India;
		Whereas the Government of India has been engaged in joint
			 efforts with the United States Government to combat terrorism and to ensure a
			 safer and more secure world; and
		Whereas the governments of countries throughout the world
			 strongly condemned the attacks in Mumbai, including the United States
			 Government and the Governments of Pakistan, the United Kingdom, and France:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)condemns in the
			 strongest terms the July 11, 2006, terrorist attacks in Mumbai, India;
			(2)expresses its
			 condolences to the families and friends of those individuals killed in the
			 attacks and expresses its sympathies to those individuals who have been
			 injured;
			(3)expresses its
			 solidarity with the Government and people of India in fighting and defeating
			 terrorism in all its forms; and
			(4)expresses its
			 support for the enhancement of strategic cooperation between the United States
			 and India, with the goal of combating terrorism and advancing peace and
			 security.
			
